             Case 1:14-cv-09662-JSR Document 954 Filed 09/12/19 Page 1 of 2

                                              Boca Raton               Melville                San Diego
                                              Chicago                  Nashville               San Francisco
                                              Manhattan                Philadelphia            Washington, DC

    Samuel H. Rudman
    srudman@rgrdlaw.com




                                               September 12, 2019

                                                                            VIA ECF AND CERTIFIED MAIL

    Hon. Jed S. Rakoff, U.S.D.J.
    United States District Court
    Southern District of New York
    500 Pearl Street, Courtroom 14B
    New York, NY 10007

           Re:      In re Petrobras Sec. Litig.,
                    No. 14-cv-9662 (JSR)

Dear Judge Rakoff:

       I represent Cornell University (“Cornell”) and write pursuant to the Court’s July 29, 2019
Opinion and Order granting in substantial part Cornell’s motion to unseal documents [ECF No. 948]
(“Order”).

        As ordered by the Court, on August 22, 2019, Petróleo Brasileiro S.A. (“Petrobras”) produced
to Cornell a number of documents that were originally filed under seal in the above-captioned action. 1
Petrobras produced entirely unredacted versions of a majority of those documents. It did, however,
produce nine documents that are partially redacted and it identified four documents that it contends
should be kept entirely under seal. Thereafter, on September 5, 2019, Petrobras provided Cornell’s
counsel with access to “Attorney’s Eyes Only” versions of the partially and fully redacted documents
it contends should remain under seal.

        Following counsel’s review of the documents Petrobras believes should remain under seal
(identified in Appendix A to this letter), Cornell does not object to their continued sealing.

         Cornell also does not object to the continued sealing of: (a) the deposition transcripts of the
employees of Class Representatives (Universities Superannuation Scheme, North Carolina
Department of State Treasurer, and Employees’ Retirement System of the State of Hawaii); (b) any
document produced by Class Representatives in this litigation; or (c) documents designated as
confidential by the underwriter Defendants in this case (BB Securities Ltd., Citigroup Global Markets
Inc., J.P. Morgan Securities LLC, Itaú BBA USA Securities, Inc., Morgan Stanley & Co. LLC, HSBC


1
      By email dated August 12, 2019, the Court granted a one-week extension of the deadlines in the Court’s Order. On
September 5, 2019, the Court orally granted Cornell’s request via call to chambers for an additional one-week extension
to file this response.




58 South Service Road      Suite 200    Melville, NY 11747      Tel 631 367 7100      Fax 631 367 1173     rgrdlaw.com
         Case 1:14-cv-09662-JSR Document 954 Filed 09/12/19 Page 2 of 2




Hon. Jed S. Rakoff, U.S.D.J.
September 12, 2019
Page 2


Securities (USA) Inc., Mitsubishi UFJ Securities (USA), Inc. (n/k/a MUFG Securities Americas Inc.),
Merrill Lynch, Pierce, Fenner & Smith Inc., Standard Chartered Bank, Bank of China (Hong Kong)
Limited, Banco Bradesco BBI S.A., Banca IMI S.p.A. and Scotia Capital (USA) Inc.), i.e. ECF Nos.
619, 628, 633-38, 640-53, 655-56, 658, 660, 665, and 678.

        Cornell does, however, respectfully request that any final unsealing order by the Court require
the parties to file unredacted and partially unredacted copies of any unsealed documents on the public
docket in this case.

                                              Respectfully submitted,

                                              /s/ Samuel H. Rudman

                                              Samuel H. Rudman
SHR:paf
Attachment
